Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 06/10/2022, have been received and entered.  Claims 15 and 16 have been cancelled.  Claims 21-24 have been newly added.  Claims 11-12, 17-19, and 21-24 are pending and in condition for allowance.

Status of Rejections Set Forth in the January 19, 2022 Final Office Action
In reply to the rejection of claims 11-12 and 15-19 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of treating subjects in need of “interfering with long-term memory retrieval”, as set forth at p.3-6 of the previous Office Action dated January 19, 2022, Applicant now amends claim 11 to recite the subject is a human subject in need of treatment for neuropathic pain, addiction, or anxiety. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 11 and 15-19 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “administering to a central nervous system of a subject”, as set forth at p.6-7 of the previous Office Action dated January 19, 2022, Applicant now amends claim 11 to recite administering directly to a central nervous system of a subject.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claim 15 under 35 U.S.C. §112, 4th Paragraph as failing to further limit claim 11 from which it depends, as set forth at p.7-8 of the previous Office Action dated January 19, 2022, Applicant now cancels claim 15.  Accordingly, the rejection is withdrawn.
Having overcome all of the rejections set forth in the previous Office Action dated January 19, 2022, claims 11-12, 17-19, and 21-24 are in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 24, insert a period at the end of the claim after the word “anxiety”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims, as amended, circumscribe directly administering to the central nervous system of a human subject in need of treatment for neuropathic pain, addiction, or anxiety, a therapeutically effective amount of a compound of the formula recited in claim 11 or a pharmaceutically acceptable salt thereof.  A person of ordinary skill in the art would ascribe the plain and ordinary meaning of “directly administering to a central nervous system of a subject” to mean the compound is administered intracranially (as in dependent claim 12) or intrathecally (as in dependent claim 21).  The prior art does not teach or reasonably suggest directly administering the claimed compound to a central nervous system of a subject in need of treatment for neuropathic pain, addiction, or anxiety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 11-12, 17-19, and 21-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629